Exhibit 10.11

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 9th day of January 2013 (the “Effective Date”), by and between Be
Active Holdings, Inc., a Delaware corporation, with an address at 220 West 30th
Street, 2nd Floor, New York, NY 10001, and David Wolfson (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive desires to be employed by the Company as its Chief Financial
Officer and the Company wishes to employ Executive in such capacity;

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

1.                  Employment and Duties. The Company agrees to employ and
Executive agrees to serve as the Company's Chief Financial Officer. The duties
and responsibilities of Executive shall include the duties and responsibilities
as the Board of Directors may from time to time reasonably assign to Executive.

Executive shall devote substantially all of his working time and efforts during
the Company's normal business hours to the business and affairs of the Company
and its subsidiaries and to the diligent and faithful performance of the duties
and responsibilities duly assigned to him pursuant to this Agreement.

2.                  Term. The term of this Agreement shall commence on the
Effective Date and shall continue for a period of two (2) years and shall be
automatically renewed for successive one (1) year periods thereafter unless
either party provides the other party with written notice of his or its
intention not to renew this Agreement at least three (3) months prior to the
expiration of the initial term or any renewal term of this Agreement, as
applicable. “Employment Period” shall mean the initial two (2) year term plus
renewal periods, if any.

3.                  Place of Employment. Executive's services shall be performed
in the state of New York or at such other locus as Executive and the Board of
Directors shall mutually agree from time to time. The parties acknowledge,
however, that Executive may be required to travel in connection with the
performance of his duties hereunder.

4.                  Base Salary. For all services to be rendered by Executive
pursuant to this Agreement, the Company agrees to pay Executive during the
Employment Period an initial base salary (the "Base Salary") at an annual rate
of $80,000. The Base Salary shall be paid in periodic installments in accordance
with the Company's regular payroll practices.

5.                  Bonuses. During the Employment Period, Executive shall be
entitled to an annual bonus (the “Annual Bonus”) if the Company meets or exceeds
criteria adopted by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) (or by the independent members of the Board of
Directors, if there is no Compensation Committee) for earning Bonuses. Bonuses
shall be paid by the Company to Executive promptly after determination that the
relevant targets have been met, it being understood that the attainment of any
financial targets associated with any bonus shall not be determined until
following the completion of the Company’s annual audit and public announcement
of such results, which shall in no event occur later than March 15th of any
calendar year. The “Target Bonus” for Executive shall be established by the
Compensation Committee with respect to each calendar year during the Employment
Period. The Compensation Committee may provide for lesser or greater percentage
Bonus payments for Executive upon achievement of partial or additional criteria
established or determined by the Compensation Committee from time to time.

1

 

6.                  Severance Payments. Upon termination of Executive’s
employment prior to expiration of the Employment Period unless Executive’s
employment is terminated for Cause or Executive terminates his employment
without Good Reason, Executive shall be entitled to be paid such Base Salary,
Bonus and coverage under any Benefit Plans (the “Separation Payment”) as
Executive would have been entitled had his employment or this Agreement not been
terminated for twelve (12) months from the date of termination (the “Separation
Period”).

7.                  Equity Awards. Executive shall be eligible for such grants
of awards under the Company’s 2013 Equity Incentive Plan (or any successor or
replacement plan adopted by the Board of Directors and approved by the
stockholders of the Company) (the “Plan”) as the Compensation Committee may from
time to time determine (the “Share Awards”). Share Awards shall be subject to
the applicable Plan terms and conditions, provided, however, that Share Awards
shall be subject to any additional terms and conditions as are provided herein
or in any award certificate(s), which shall supersede any conflicting provisions
governing Share Awards provided under the Plan.



8.                  Clawback Rights. The Annual Bonus shall be subject to the
Company Clawback Rights (as defined below). “Company Clawback Rights” shall be
defined as follows: In the event that the Company shall restate or revise any
previously announced prior period earnings or other results as from which any
Annual Bonus to Executive shall have been determined, any Annual Bonus resulting
from such earnings or results shall be adjusted to retroactively take into
account the restated or revised earnings or results, and any excess Annual Bonus
resulting from such restated or revised earnings or results shall be immediately
surrendered to the Company. The Company shall have the right to take any and all
action to effectuate the Company Clawback Rights without further action by
Executive, by way of setoff.

9.                  Expenses. Executive shall be entitled to prompt
reimbursement by the Company for all reasonable ordinary and necessary travel,
entertainment, and other expenses incurred by Executive while employed (in
accordance with the policies and procedures established by the Company for its
senior executive officers) in the performance of his duties and responsibilities
under this Agreement; provided, that Executive shall properly account for such
expenses in accordance with Company policies and procedures.

10.              Other Benefits. During the term of this Agreement, Executive
shall be eligible to participate in incentive, savings, retirement (401(k)), and
welfare benefit plans, including, without limitation, health, medical, dental,
vision, life (including accidental death and dismemberment) and disability
insurance plans (collectively, "Benefit Plans"), in substantially the same
manner and at substantially the same levels as the Company makes such
opportunities available to the Company's managerial or salaried executive
employees. The Company shall pay one hundred (100%) percent of the cost of
individual and dependent coverage for Executive and his dependents.

11.              Vacation. During the term of this Agreement, Executive shall be
entitled to accrue, on a pro rata basis, twenty (20) paid vacation days per
year. Vacation shall be taken at such times as are mutually convenient to
Executive and the Company and no more than ten (10) consecutive days shall be
taken at any one time without the advance approval of the Board of Directors.

12.              Equity Incentive Plan. Executive shall be eligible for such
additional grants of awards under the Equity Incentive Plan as the Compensation
Committee or the Board of Directors may from time to time determine

2

 

13.              Termination of Employment.

(a) Death. If Executive dies during the Employment Period, this Agreement and
Executive’s employment with the Company shall automatically terminate and the
Company shall have no further obligations to Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to Executive’s heirs,
administrators or executors any earned but unpaid Base Salary and vacation pay,
unpaid pro rata annual bonus through the date of death and reimbursement of any
and all reasonable expenses paid or incurred by Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.

(b) Disability. In the event that, during the term of this Agreement Executive
shall be prevented from performing his duties and responsibilities hereunder to
the full extent required by the Company by reason of Disability (as defined
below), this Agreement and Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
Executive or his heirs, administrators or executors any earned but unpaid Base
Salary, unpaid pro rata annual bonus and unused vacation days accrued through
Executive’s last date of Employment with the Company and reimbursement of any
and all reasonable expenses paid or incurred by Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions through the last date of Executive’s
employment with the Company. For purposes of this Agreement, “Disability” shall
mean a physical or mental disability that prevents the performance by Executive,
with or without reasonable accommodation, of his duties and responsibilities
hereunder for a period of not less than an aggregate of three (3) months during
any twelve (12) consecutive months.

(c) Cause.

(1) At any time during the Employment Period, the Company may terminate this
Agreement and Executive’s employment hereunder for Cause. For purposes of this
Agreement, “Cause” shall mean: (a) the willful and continued failure of
Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from Executive’s death or
Disability) after a written demand by the Board of Directors for substantial
performance is delivered to Executive by the Company, which specifically
identifies the manner in which the Board of Directors believes that Executive
has not substantially performed his duties and responsibilities, which willful
and continued failure is not cured by Executive within thirty (30) days of his
receipt of such written demand; (b) the conviction of, or plea of guilty or nolo
contendere to, a felony, (c), violation of Sections 14 or 15 of this Agreement,
or (d) fraud, dishonesty or gross misconduct which is materially and
demonstratively injurious to the Company. Termination under clauses (b), (c) or
(d) of this Section 13(c)(1) shall not be subject to cure.

(2) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay Executive any earned but unpaid Base Salary and vacation pay,
and reimbursement of any and all reasonable expenses paid or incurred by
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.

(d) Good Reason.

(1) At any time during the term of this Agreement, subject to the conditions set
forth in Section 13(e)(2) below, Executive may terminate this Agreement and
Executive’s employment with the Company for “Good Reason.” For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) the assignment, without Executive’s consent, to Executive of duties
that are significantly different from, and that result in a substantial
diminution of, the duties that he assumed on the Effective Date; (B) the
assignment, without Executive’s consent, to Executive of a title that is
different from and subordinate to the title of Chief Financial Officer; (C) any
termination of Executive’s employment by the Company within twelve (12) months
after a Change of Control, other than a termination for Cause, death or
Disability; or (D) material breach by the Company of this Agreement.

3

 

(2) Executive shall not be entitled to terminate this Agreement for Good Reason
unless and until he shall have delivered written notice to the Company of his
intention to terminate this Agreement and his employment with the Company for
Good Reason, which notice specifies in reasonable detail the circumstances
claimed to provide the basis for such termination for Good Reason, and the
Company shall not have eliminated the circumstances constituting Good Reason
within thirty (30) days of its receipt from Executive of such written notice.

(3) In the event that Executive terminates this Agreement and his employment
with the Company for Good Reason, the Company shall pay or provide to Executive
(or, following his death, to Executive’s heirs, administrators or executors):
(A) any earned but unpaid Base Salary, unpaid pro rata annual bonus and unused
vacation days accrued through Executive’s last day of employment with the
Company; (B) continued coverage, at the Company’s expense, under all Benefits
Plans in which Executive was a participant immediately prior to his last date of
employment with the Company, or, in the event that any such Benefit Plans do not
permit coverage of Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, for a period of twelve (12) months following the termination of
employment; (C) reimbursement of any and all reasonable expenses paid or
incurred by Executive in connection with and related to the performance of his
duties and responsibilities for the Company during the period ending on the
termination date; (D) the Base Salary, as in effect immediately prior to
Executive’s termination hereunder, and any bonuses earned, during the remainder
of the Employment Period; and (E) if such termination for Good Reason occurs
following a Change of Control, such Base Salary, Bonus and coverage under any
Benefit Plans as Executive would have been entitled had his employment or this
Agreement not been terminated for Good Reason, for the Separation Period. All
payments due hereunder shall be payable according to the Company’s standard
payroll procedures. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.

(e) Without “Good Reason” by Executive. At any time during the term of this
Agreement, Executive shall be entitled to terminate this Agreement and
Executive’s employment with the Company without Good Reason by providing prior
written notice of at least thirty (30) days to the Company. Upon termination by
Executive of this Agreement or Executive’s employment with the Company without
Good Reason, the Company shall have no further obligations or liability to
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay Executive any earned
but unpaid Base Salary, unused vacation days accrued through Executive’s last
day of employment with the Company and reimbursement of any and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.

(f) Change of Control. For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any one or more of the following: (i) the accumulation,
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50% or more of the shares of the
outstanding Common Stock of the Company, whether by merger, consolidation, sale
or other transfer of shares of Common Stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), or (ii) a sale of all or
substantially all of the assets of the Company, provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible into Common Stock directly from the Company, or (B) any acquisition
of Common Stock or securities convertible into Common Stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.

14.              Confidential Information.

(a) Disclosure of Confidential Information. Executive recognizes, acknowledges
and agrees that he has had and will continue to have access to secret and
confidential information regarding the Company, its subsidiaries and their
respective businesses (“Confidential Information”), including but not limited
to, its products, methods, formulas, patents, sources of supply, customer
dealings, data, know-how, trade secrets and business plans, provided such
information is not in or does not hereafter become part of the public domain, or
become known to others through no fault of Executive. Executive acknowledges
that such information is of great value to the Company, is the sole property of
the Company, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Company herein, Executive
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by Executive during the
course of his employment, which is treated as confidential by the Company, and
not otherwise in the public domain. The provisions of this Section 14 shall
survive the termination of Executive’s employment hereunder.

4

 

(b) Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.

(c) In the event that Executive’s employment with the Company terminates for any
reason, Executive shall deliver forthwith to the Company any and all originals
and copies, including those in electronic or digital formats, of Confidential
Information.

15.              Non-Competition and Non-Solicitation.

(a) Executive agrees and acknowledges that the Confidential Information that
Executive has already received and will receive is valuable to the Company and
that its protection and maintenance constitutes a legitimate business interest
of the Company, to be protected by the non-competition restrictions set forth
herein. Executive agrees and acknowledges that the non-competition restrictions
set forth herein are reasonable and necessary and do not impose undue hardship
or burdens on Executive. Executive also acknowledges that the products and
services developed or provided by the Company, its affiliates and/or its clients
or customers are or are intended to be sold, provided, licensed and/or
distributed to customers and clients in and throughout the United States (the
“Territory”) (to the extent the Company comes to operate, either directly or
through the engagement of a distributor or joint or co-venturer, or sell a
significant amount of its products and services to customers located, in areas
other than the United States during the term of the Employment Period, the
definition of Territory shall be automatically expanded to cover such other
areas), and that the Territory, scope of prohibited competition, and time
duration set forth in the non-competition restrictions set forth below are
reasonable and necessary to maintain the value of the Confidential Information
of, and to protect the goodwill and other legitimate business interests of, the
Company, its affiliates and/or its clients or customers.

(b) Executive hereby agrees and covenants that he shall not, without the prior
written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than a holder of less than two (2%) percent of
the outstanding voting shares of any publicly held company), or whether on
Executive's own behalf or on behalf of any other person or entity or otherwise
howsoever, during the Employment Period and thereafter to the extent described
below, within the Territory:

(1) Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the business of the
Company;

(2) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement;

(3) Attempt in any manner to solicit or accept from any customer of the Company,
with whom the Company had significant contact during Executive’s employment by
the Company (whether under this Agreement or otherwise), business of the kind or
competitive with the business done by the Company with such customer or to
persuade or attempt to persuade any such customer to cease to do business or to
reduce the amount of business which such customer has customarily done or might
do with the Company, or if any such customer elects to move its business to a
person other than the Company, provide any services (of the kind or competitive
with the business of the Company) for such customer, or have any discussions
regarding any such service with such customer, on behalf of such other person;
or

5

 

(4) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company to discontinue or
reduce its business with the Company or otherwise interfere in any way with the
business of the Company.

With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 15(b) shall continue during the
Employment Period, during the Separation Period and until one (1) year following
the termination of this Agreement or of Executive’s employment with the Company
(including upon expiration of this Agreement), whichever occurs later, unless
this Agreement or Executive’s employment was terminated by Executive for Good
Reason or by Company without Cause.

16.              Section 409A.

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and “specified employee” within the
meaning of Section 409A of the Code and any final regulations and guidance
promulgated thereunder (“Section 409A”) at the time of Executive’s termination,
then only that portion of the severance and benefits payable to Executive
pursuant to this Agreement, if any, and any other severance payments or
separation benefits which may be considered deferred compensation under Section
409A (together, the “Deferred Compensation Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following Executive’s termination of
employment in accordance with the payment schedule applicable to each payment or
benefit. For these purposes, each severance payment is hereby designated as a
separate payment and will not collectively be treated as a single payment. Any
portion of the Deferred Compensation Separation Benefits in excess of the
Section 409A Limit otherwise due to Executive on or within the six (6) month
period following Executive’s termination will accrue during such six (6) month
period and will become payable in a lump sum payment on the date six (6) months
and one (1) day following the date of Executive’s termination of employment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following
termination but prior to the six (6) month anniversary of Executive’s date of
termination, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit. It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

For purposes of this Agreement, “Section 409A Limit” will mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Company’s taxable year preceding the Company’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.



6

 



17.              Miscellaneous.

(a) Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by Executive of Section 14 or Section 15 of this
Agreement. Accordingly, Executive agrees that any breach or threatened breach by
him of Section 14 or Section 15 of this Agreement shall entitle the Company, in
addition to all other legal remedies available to it, to apply to any court of
competent jurisdiction to seek to enjoin such breach or threatened breach. The
parties understand and intend that each restriction agreed to by Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.

(b) Neither Executive nor the Company may assign or delegate any of their rights
or duties under this Agreement without the express written consent of the other;
provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to Executive hereunder, provided that such
delegation shall not relieve the Company of any of its obligations hereunder.

(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between Executive and the Company, and shall not be amended, modified
or changed except by an instrument in writing executed by the party to be
charged. The invalidity or partial invalidity of one or more provisions of this
Agreement shall not invalidate any other provision of this Agreement. No waiver
by either party of any provision or condition to be performed shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same time or any
prior or subsequent time.

(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.

(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County and
State of New York.

(h) This Agreement may be executed simultaneously in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

(i) Executive represents and warrants to the Company, that he has the full power
and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which Executive is a party.

 

[Signature page follows immediately]

7

 

IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

 

BE ACTIVE HOLDINGS, INC.

 

 

 

 



Name and Title:

 

 

DAVID WOLFSON

 


 

 

 

8